DETAILED ACTION

This Office action is a reply to the amendment filed on 3/11/2021. Claims 1-9 and 11-20 are pending. Claim 10 has been cancelled. No claims have been withdrawn. No new claims have been added.

Information Disclosure Statement
The Information Disclosure Statements filed on 3/11/2021 are being considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the weight coverboard” (line 5) is indefinite because the limitation lacks proper antecedent basis in the claim. Is the limitation referring to the previously recited weighted cover board? See also claim 11.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20160010336) in view of Van Wagoner (US 4021981) and further in view of Letts et al. (US 20130164524) (‘Letts’).
Claim 1, Kelly teaches a roof system, comprising:
a roof deck 22;
a layer of weighted cover board 28 disposed upwardly adjacent an upper surface of the roof deck (Fig. 1);
an adhesive (“adhesive” [0015]) arranged at an upper surface of the roof deck for coupling the layer of weighted cover board to the roof deck (Fig. 1); and
a waterproofing membrane 42 positioned at an uppermost surface of the roof system (Fig. 1).
Kelly does not teach the cover board being in direct contact with the upper surface of the roof deck, and a body of weighted cover board is formed from a composite material that is moisture resistant and mold resistant, the composite material including recycled materials.
However, Van Wagoner teaches a roof system comprising a layer of weighted cover board (array 22 of panels 24) disposed upwardly adjacent and in direct contact 
Further, Letts teaches a roof system comprising a layer of weighted cover board formed from a composite material (10; Fig. 2) that is moisture resistant [0010] and mold resistant [0027], the composite material including recycled materials [0005]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming a body of the weighted cover board being formed from a composite material that is moisture resistant and mold resistant, the composite material including recycled materials, with the reasonable expectation of using known materials to further resist moisture and mold and increase the sustainability and longevity of the roof system, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and 
Claim 2, as modified above, the combination of Kelly, Van Wagoner and Letts teaches all the limitations of claim 1, and further teaches wherein the adhesive comprises one of a silicone roof coating and a urethane adhesive (Van Wagoner col. 7, lines 13-14).
Claim 3, Kelly further teaches wherein the roof deck comprises a plurality of fluted panels arranged in an overlapping relationship (Fig. 4), each of the plurality of fluted panels having at least one upper flute and at least one lower flute (Fig. 4).  
Claim 4, Kelly further teaches wherein the adhesive is arranged at an upper surface of the at least one upper flute of each of the plurality of fluted panels (Fig. 4).
Claim 5, as modified above, the combination of Kelly, Van Wagoner and Letts teaches all the limitations of claim 1, and further teaches wherein the layer of weighted cover board comprises a plurality of panels of weighted cover board (Kelly Fig. 4; Van Wagoner 24) and a plurality of joints (Van Wagoner 36) are formed between adjacent panels of weighted cover board (Van Wagoner Fig. 3) and the roof system further comprises a sealant arranged at the plurality of joints formed between adjacent panels of weighted cover board (Van Wagoner col. 6, lines 40-45).
Claim 11, Kelly teaches a method of forming a roof system, comprising:
installing a roof deck 22, the roof deck comprising a plurality of fluted panels arranged in an overlapping relationship (Fig. 1), each of the plurality of fluted panels 
applying an adhesive (“adhesive” [0015]) to at least one of the roof deck and a layer of weighted cover board (roof deck; [0015]; Fig. 4);
positioning the layer of weighted cover board upwardly adjacent with a surface of the at least one upper flute of the roof deck such that the adhesive couples the layer of weighted cover board to the roof deck (Fig. 4); and
installing a waterproofing membrane 42 at an uppermost surface of the roof system (Fig. 4).
Kelly does not teach the layer of weighted cover board being in direct contact with a surface of the at least one upper flute of the roof deck, and a body of weighted cover board is formed from a composite material that is moisture resistant and mold resistant, the composite material including recycled materials.
However, Van Wagoner teaches a roof system comprising a layer of weighted cover board (array 22 of panels 24) disposed upwardly adjacent and in direct contact with an upper surface of a roof deck (col. 6, lines 38-39).Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the weighted cover board of Kelly by placing the cover board in direct contact with the upper surface of the roof deck, with the reasonable expectation of eliminating the need to wrap the cover board of Kelly with an additional membrane, thereby reducing time and cost of installation.
Further, Letts teaches a roof system comprising a layer of weighted cover board formed from a composite material (10; Fig. 2) that is moisture resistant [0010] and mold resistant [0027], the composite material including recycled materials [0005]. Therefore, prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 12, as modified above, the combination of Kelly, Van Wagoner and Letts teaches all the limitations of claim 11, and further teaches wherein the adhesive comprises one of a silicone roof coating and a urethane adhesive (Van Wagoner col. 7, lines 13-14).
Claim 13, Kelly further teaches wherein the adhesive is applied to an upper 
Claim 14, as modified above, the combination of Kelly, Van Wagoner and Letts teaches all the limitation of claim 11 as above, and further teaches wherein the adhesive is applied to a lower surface of the layer of weighted cover board (Van Wagoner; adhesive applied directly on the panel; col. 5, lines 65-68 and col. 6, lines 5-10).  
Claim 15, as modified above, the combination of Kelly, Van Wagoner and Letts teaches all the limitations of claim 11, and further teaches wherein the layer of weighted cover board comprises a plurality of panels of weighted cover board (Kelly Fig. 4; Van Wagoner 24) and a plurality of joints (Van Wagoner 36) are formed between adjacent panels of weighted cover board (Van Wagoner Fig. 3) and the roof system further comprises a sealant arranged at the plurality of joints formed between adjacent panels of weighted cover board (Van Wagoner col. 6, lines 40-45).
Claim 16, as modified above, the combination of Kelly, Van Wagoner and Letts teaches all the limitations of claim 11, and further teaches wherein the sealing the plurality of joints comprises applying a sealant to each of the joints (Van Wagoner col. 5, lines 40-45).
Claim 17, as modified above, the combination of Kelly, Van Wagoner and Letts teaches all the limitations of claim 11, and further teaches wherein the sealant comprises a silicone roof coating (Van Wagoner silicone roof coating col. 7, lines 13-14).
Claims 6-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20160010336) in view of Van Wagoner (US 4021981) and Letts et al. (US 20130164524) (‘Letts’) as above and further in view of Myers (US 5088259).

Claims 18-20, Kelly, Van Wagoner and Letts teach all the limitations of claim 11 as above. Kelly is silent as to fastening the weighted cover board to the roof deck with a plurality of fasteners. However, Myers teaches a method of forming a roof system comprising fastening a weighted cover board to a roof deck with a plurality of fasteners (Myers col. 3, lines 23-25), [claim 19] wherein the fastening the weighted cover board to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635